Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art does not disclose or suggest the claimed “a developer conveyor … a helical blade having a conveying surface … a pitch in the axial direction between adjacent helical-blade portions of the helical blade being approximately 7 to 10 mm, and a protrusion attached to a rear surface of the helical blade, which faces the conveying surface, and having a leading surface extending from an upstream end to a downstream end in the rotational direction of the shaft” in combination with the remaining claim elements as set forth in claims 1-5.
Prior art does not disclose or suggest the claimed “a developer conveyor … a plurality of helical-blade portions spaced apart along the axial direction of the shaft, a pitch in the axial direction between adjacent helical-blade portions being approximately 7 to 10 mm, and a protrusion located between adjacent helical-blade portions; …wherein a second peak magnetic force in a direction normal to the second magnetic field is greater than the first peak magnetic force; and a layer regulating member facing the second magnetic pole of the developer carrier, to control a thickness of a layer of the developer on the developer carrier.” in combination with the remaining claim elements as set forth in claims 6-15.
Prior art does not disclose or suggest the claimed “a developer conveyor … a helical blade having a conveying surface to convey the developer around the shaft along the axial direction, a pitch in the axial direction between adjacent helical-blade portions being approximately 7 to 10 mm, and a protrusion attached to a rear surface of the helical blade, which faces the conveying surface, and having a leading surface extending from an upstream end to a downstream end in the rotational direction of the shaft” in combination with the remaining claim elements as set forth in claims 16-20.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/LKR/8/9/2020